Exhibit 10.2

 

Virgin Galactic Holdings, Inc.

2019 INCENTIVE AWARD PLAN

ARTICLE I.

PURPOSE

The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities
and/or equity-linked compensatory opportunities. Capitalized terms used in the
Plan are defined in Article XI.

ARTICLE II.

ELIGIBILITY

Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.

ARTICLE III.

ADMINISTRATION AND DELEGATION

3.1    Administration. The Plan is administered by the Administrator. The
Administrator has authority to determine which Service Providers receive Awards,
grant Awards and set Award terms and conditions, subject to the conditions and
limitations in the Plan. The Administrator also has the authority to take all
actions and make all determinations under the Plan, to interpret the Plan and
Award Agreements and to adopt, amend and repeal Plan administrative rules,
guidelines and practices as it deems advisable. The Administrator may correct
defects and ambiguities, supply omissions and reconcile inconsistencies in the
Plan or any Award Agreement as it deems necessary or appropriate to administer
the Plan and any Awards. The Administrator’s determinations under the Plan are
in its sole discretion and will be final and binding on all persons having or
claiming any interest in the Plan or any Award.

3.2    Appointment of Committees. To the extent Applicable Laws permit, the
Board or the Administrator may delegate any or all of its powers under the Plan
to one or more Committees or committees of officers of the Company or any of its
Subsidiaries; provided, that, any such officer delegation shall exclude the
power to grant Awards to non-employee Directors or Section 16 Persons. The Board
or the Administrator, as applicable, may rescind any such delegation, abolish
any such committee or Committee and/or re-vest in itself any previously
delegated authority at any time.

ARTICLE IV.

STOCK AVAILABLE FOR AWARDS

4.1    Number of Shares. Subject to adjustment under Article VIII and the terms
of this Article IV, the maximum number of Shares that may be issued pursuant to
Awards under the Plan shall be equal to the Overall Share Limit. Shares issued
under the Plan may consist of authorized but unissued Shares, Shares purchased
on the open market or treasury Shares.

 

1



--------------------------------------------------------------------------------

4.2    Share Recycling. If all or any part of an Award expires, lapses or is
terminated, exchanged for or settled in cash, surrendered, repurchased, canceled
without having been fully exercised or forfeited, in any case, in a manner that
results in the Company acquiring Shares covered by the Award at a price not
greater than the price (as adjusted to reflect any Equity Restructuring) paid by
the Participant for such Shares or not issuing any Shares covered by the Award,
the unused Shares covered by the Award will, as applicable, become or again be
available for Award grants under the Plan. The payment of Dividend Equivalents
in cash in conjunction with any outstanding Awards shall not count against the
Overall Share Limit. Notwithstanding anything to the contrary contained herein,
the following Shares shall not be added to the Shares authorized for grant under
Section 4.1 and shall not be available for future grants of Awards: (i) Shares
subject to a Stock Appreciation Right that are not issued in connection with the
stock settlement of the Stock Appreciation Right on exercise thereof;
(ii) Shares purchased on the open market with the cash proceeds from the
exercise of Options; and (iii) Shares delivered (either by actual delivery or
attestation) to the Company by a Participant to satisfy the applicable exercise
or purchase price of an Award and/or to satisfy any applicable tax withholding
obligation with respect to an Award (including Shares retained by the Company
from the Award being exercised or purchased and/or creating the tax obligation).

4.3    Incentive Stock Option Limitations. Notwithstanding anything to the
contrary herein, no more than 21,205,644 Shares may be issued pursuant to the
exercise of Incentive Stock Options.

4.4    Substitute Awards. In connection with an entity’s merger or consolidation
with the Company or the Company’s acquisition of an entity’s property or stock,
the Administrator may grant Awards in substitution for any options or other
stock or stock-based awards granted before such merger or consolidation by such
entity or its affiliate. Substitute Awards may be granted on such terms as the
Administrator deems appropriate, notwithstanding limitations on Awards in the
Plan. Substitute Awards will not count against the Overall Share Limit (nor
shall Shares subject to a Substitute Award be added to the Shares available for
Awards under the Plan as provided above), except that Shares acquired by
exercise of substitute Incentive Stock Options will count against the maximum
number of Shares that may be issued pursuant to the exercise of Incentive Stock
Options under the Plan. Additionally, in the event that a company acquired by
the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by stockholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan
(and Shares subject to such Awards shall not be added to the Shares available
for Awards under the Plan as provided above); provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees,
Consultants or Directors prior to such acquisition or combination.

4.5    Non-Employee Director Compensation. Notwithstanding any provision to the
contrary in the Plan, the Administrator may establish compensation for
non-employee Directors from time to time, subject to the limitations in the
Plan. The sum of any cash compensation, or other compensation, and the value
(determined as of the grant date in accordance with Financial Accounting
Standards Board Accounting Standards Codification Topic 718, or any successor
thereto) of Awards granted to a non-employee Director as compensation for
services as a non-employee Director during any fiscal year of the Company may
not exceed $750,000 (the “Director Limit”).

ARTICLE V.

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

5.1    General. The Administrator may grant Options or Stock Appreciation Rights
to Service Providers subject to the limitations in the Plan, including any
limitations in the Plan that apply to Incentive Stock Options.

 

2



--------------------------------------------------------------------------------

A Stock Appreciation Right will entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right) to receive from the Company
upon exercise of the exercisable portion of the Stock Appreciation Right an
amount determined by multiplying the excess, if any, of the Fair Market Value of
one Share on the date of exercise over the exercise price per Share of the Stock
Appreciation Right by the number of Shares with respect to which the Stock
Appreciation Right is exercised, subject to any limitations of the Plan or that
the Administrator may impose and payable in cash, Shares valued at Fair Market
Value or a combination of the two as the Administrator may determine or provide
in the Award Agreement.

5.2    Exercise Price. The Administrator will establish each Option’s and Stock
Appreciation Right’s exercise price and specify the exercise price in the Award
Agreement. The exercise price will not be less than 100% of the Fair Market
Value on the grant date of the Option (subject to Section 5.6) or Stock
Appreciation Right.    Notwithstanding the foregoing, in the case of an Option
or a Stock Appreciation Right that is a Substitute Award, the exercise price per
share of the Shares subject to such Option or Stock Appreciation Right, as
applicable, may be less than the Fair Market Value per share on the date of
grant; provided that the exercise price of any Substitute Award shall be
determined in accordance with the applicable requirements of Sections 424 and
409A of the Code.

5.3    Duration. Each Option or Stock Appreciation Right will be exercisable at
such times and as specified in the Award Agreement, provided that, subject to
Section 5.6, the term of an Option or Stock Appreciation Right will not exceed
ten years. Notwithstanding the foregoing and unless determined otherwise by the
Company, in the event that on the last business day of the term of an Option or
Stock Appreciation Right (other than an Incentive Stock Option) (i) the exercise
of the Option or Stock Appreciation Right is prohibited by Applicable Law, as
determined by the Company, or (ii) Shares may not be purchased or sold by the
applicable Participant due to any Company insider trading policy (including
blackout periods) or a “lock-up” agreement undertaken in connection with an
issuance of securities by the Company, the term of the Option or Stock
Appreciation Right shall be extended until the date that is 30 days after the
end of the legal prohibition, black-out period or lock-up agreement, as
determined by the Company; provided, however, in no event shall the extension
last beyond the ten year term of the applicable Option or Stock Appreciation
Right. Notwithstanding the foregoing, to the extent permitted under Applicable
Laws, if the Participant, prior to the end of the term of an Option or Stock
Appreciation Right, violates the non-competition, non-solicitation,
confidentiality or other similar restrictive covenant provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company or any of its Subsidiaries,
the right of the Participant and the Participant’s transferees to exercise any
Option or Stock Appreciation Right issued to the Participant shall terminate
immediately upon such violation, unless the Company otherwise determines.

5.4    Exercise. Options and Stock Appreciation Rights may be exercised by
delivering to the Company a written notice of exercise, in a form the
Administrator approves (which may be electronic), signed by the person
authorized to exercise the Option or Stock Appreciation Right, together with, as
applicable, payment in full (i) as specified in Section 5.5 for the number of
Shares for which the Award is exercised and (ii) as specified in Section 9.5 for
any applicable taxes. Unless the Administrator otherwise determines, an Option
or Stock Appreciation Right may not be exercised for a fraction of a Share.

5.5    Payment Upon Exercise. Subject to Section 10.8, any Company insider
trading policy (including blackout periods) and Applicable Laws, the exercise
price of an Option must be paid by:

(a)    cash, wire transfer of immediately available funds or by check payable to
the order of the Company, provided that the Company may limit the use of one of
the foregoing payment forms if one or more of the payment forms below is
permitted;

(b)    if there is a public market for Shares at the time of exercise, unless
the Company otherwise determines, (A) delivery (including electronically or
telephonically to the extent permitted by the Company) of an irrevocable and
unconditional undertaking by a broker acceptable to the Company to deliver
promptly to the

 

3



--------------------------------------------------------------------------------

Company sufficient funds to pay the exercise price, or (B) the Participant’s
delivery to the Company of a copy of irrevocable and unconditional instructions
to a broker acceptable to the Company to deliver promptly to the Company cash or
a check sufficient to pay the exercise price; provided that such amount is paid
to the Company at such time as may be required by the Administrator;

(c)    to the extent permitted by the Administrator, delivery (either by actual
delivery or attestation) of Shares owned by the Participant valued at their Fair
Market Value;

(d)    to the extent permitted by the Administrator, surrendering Shares then
issuable upon the Option’s exercise valued at their Fair Market Value on the
exercise date;

(e)    to the extent permitted by the Administrator, delivery of a promissory
note or any other property that the Administrator determines is good and
valuable consideration; or

(f)    to the extent permitted by the Company, any combination of the above
payment forms approved by the Administrator.

5.6    Additional Terms of Incentive Stock Options. The Administrator may grant
Incentive Stock Options only to employees of the Company, any of its present or
future parent or subsidiary corporations, as defined in Sections 424(e) or
(f) of the Code, respectively, and any other entities the employees of which are
eligible to receive Incentive Stock Options under the Code. If an Incentive
Stock Option is granted to a Greater Than 10% Stockholder, the exercise price
will not be less than 110% of the Fair Market Value on the Option’s grant date,
and the term of the Option will not exceed five years. All Incentive Stock
Options will be subject to and construed consistently with Section 422 of the
Code. By accepting an Incentive Stock Option, the Participant agrees to give
prompt notice to the Company of dispositions or other transfers (other than in
connection with a Change in Control) of Shares acquired under the Option made
within (i) two years from the grant date of the Option or (ii) one year after
the transfer of such Shares to the Participant, specifying the date of the
disposition or other transfer and the amount the Participant realized, in cash,
other property, assumption of indebtedness or other consideration, in such
disposition or other transfer. Neither the Company nor the Administrator will be
liable to a Participant, or any other party, if an Incentive Stock Option fails
or ceases to qualify as an “incentive stock option” under Section 422 of the
Code. Any Incentive Stock Option or portion thereof that fails to qualify as an
“incentive stock option” under Section 422 of the Code for any reason, including
becoming exercisable with respect to Shares having a fair market value exceeding
the $100,000 limitation under Treasury Regulation Section 1.422-4, will be a
Non-Qualified Stock Option.

ARTICLE VI.

RESTRICTED STOCK; RESTRICTED STOCK UNITS

6.1    General. The Administrator may grant Restricted Stock, or the right to
purchase Restricted Stock, to any Service Provider, subject to the Company’s
right to repurchase all or part of such Shares at their issue price or other
stated or formula price from the Participant (or to require forfeiture of such
Shares) if conditions the Administrator specifies in the Award Agreement are not
satisfied before the end of the applicable restriction period or periods that
the Administrator establishes for such Award. In addition, the Administrator may
grant to Service Providers Restricted Stock Units, which may be subject to
vesting and forfeiture conditions during the applicable restriction period or
periods, as set forth in an Award Agreement.

6.2    Restricted Stock.

(a)    Dividends. Participants holding Shares of Restricted Stock will be
entitled to all ordinary cash dividends paid with respect to such Shares, unless
the Administrator provides otherwise in the Award Agreement. In addition, unless
the Administrator provides otherwise, if any dividends or distributions are paid
in

 

4



--------------------------------------------------------------------------------

Shares, or consist of a dividend or distribution to holders of Common Stock of
property other than an ordinary cash dividend, the Shares or other property will
be subject to the same restrictions on transferability and forfeitability as the
Shares of Restricted Stock with respect to which they were paid. Notwithstanding
anything to the contrary herein, with respect to any award of Restricted Stock,
dividends which are paid to holders of Common Stock prior to vesting shall only
be paid out to the Participant holding such Restricted Stock to the extent that
the vesting conditions are subsequently satisfied. All such dividend payments
will be made no later than March 15 of the calendar year following the calendar
year in which the right to the dividend payment becomes nonforfeitable.

(b)    Stock Certificates. The Company may require that the Participant deposit
in escrow with the Company (or its designee) any stock certificates issued in
respect of Shares of Restricted Stock, together with a stock power endorsed in
blank.

6.3    Restricted Stock Units.

(a)    Settlement. The Administrator may provide that settlement of Restricted
Stock Units will occur upon or as soon as reasonably practicable after the
Restricted Stock Units vest or will instead be deferred, on a mandatory basis or
at the Participant’s election, in a manner intended to comply with Section 409A.

(b)    Stockholder Rights. A Participant will have no rights of a stockholder
with respect to Shares subject to any Restricted Stock Unit unless and until the
Shares are delivered in settlement of the Restricted Stock Unit.

ARTICLE VII.

OTHER STOCK OR CASH BASED AWARDS; DIVIDEND EQUIVALENTS

7.1    Other Stock or Cash Based Awards. Other Stock or Cash Based Awards may be
granted to Participants, including Awards entitling Participants to receive
Shares to be delivered in the future and including annual or other periodic or
long-term cash bonus awards (whether based on specified Performance Criteria or
otherwise), in each case subject to any conditions and limitations in the Plan.
Such Other Stock or Cash Based Awards will also be available as a payment form
in the settlement of other Awards, as standalone payments and as payment in lieu
of compensation to which a Participant is otherwise entitled. Other Stock or
Cash Based Awards may be paid in Shares, cash or other property, as the
Administrator determines.

7.2    Dividend Equivalents. A grant of Restricted Stock Units or Other Stock or
Cash Based Award may provide a Participant with the right to receive Dividend
Equivalents, and no Dividend Equivalents shall be payable with respect to
Options or Stock Appreciation Rights. Dividend Equivalents may be paid currently
or credited to an account for the Participant, settled in cash or Shares and
subject to the same restrictions on transferability and forfeitability as the
Award with to which the Dividend Equivalents are paid and subject to other terms
and conditions as set forth in the Award Agreement. Notwithstanding anything to
the contrary herein, Dividend Equivalents with respect to an Award shall only
paid out to the Participant to the extent that the vesting conditions are
subsequently satisfied. All such Dividend Equivalent payments will be made no
later than March 15 of the calendar year following calendar year in which the
right to the Dividend Equivalent payment becomes nonforfeitable, unless
determined otherwise by the Administrator or unless deferred in a manner
intended to comply with Section 409A.

ARTICLE VIII.

ADJUSTMENTS FOR CHANGES IN COMMON STOCK

AND CERTAIN OTHER EVENTS

8.1    Equity Restructuring. In connection with any Equity Restructuring,
notwithstanding anything to the contrary in this Article VIII, the Administrator
will equitably adjust each outstanding Award as it deems

 

5



--------------------------------------------------------------------------------

appropriate to reflect the Equity Restructuring, which may include adjusting the
number and type of securities subject to each outstanding Award and/or the
Award’s exercise price or grant price (if applicable), granting new Awards to
Participants, and making a cash payment to Participants. The adjustments
provided under this Section 8.1 will be nondiscretionary and final and binding
on the affected Participant and the Company; provided that the Administrator
will determine whether an adjustment is equitable.

8.2    Corporate Transactions. In the event of any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), reorganization, merger, consolidation, combination,
amalgamation, repurchase, recapitalization, liquidation, dissolution, or sale,
transfer, exchange or other disposition of all or substantially all of the
assets of the Company, or sale or exchange of Common Stock or other securities
of the Company, Change in Control, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, other similar
corporate transaction or event, other unusual or nonrecurring transaction or
event affecting the Company or its financial statements or any change in any
Applicable Laws or accounting principles, the Administrator, on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event (except that
action to give effect to a change in Applicable Law or accounting principles may
be made within a reasonable period of time after such change), is hereby
authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to (x) prevent
dilution or enlargement of the benefits or potential benefits intended by the
Company to be made available under the Plan or with respect to any Award granted
or issued under the Plan, (y) to facilitate such transaction or event or
(z) give effect to such changes in Applicable Laws or accounting principles:

(a)    To provide for the cancellation of any such Award in exchange for either
an amount of cash or other property with a value equal to the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights under the vested portion of
such Award, as applicable; provided that, if the amount that could have been
obtained upon the exercise or settlement of the vested portion of such Award or
realization of the Participant’s rights, in any case, is equal to or less than
zero, then the Award may be terminated without payment;

(b)    To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all Shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Award;

(c)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and/or applicable exercise or purchase price, in all cases, as determined
by the Administrator;

(d)    To make adjustments in the number and type of Shares (or other securities
or property) subject to outstanding Awards and/or with respect to which Awards
may be granted under the Plan (including, but not limited to, adjustments of the
limitations in Article IV on the maximum number and kind of shares which may be
issued) and/or in the terms and conditions of (including the grant or exercise
price or applicable performance goals), and the criteria included in,
outstanding Awards;

(e)    To replace such Award with other rights or property selected by the
Administrator; and/or

(f)    To provide that the Award will terminate and cannot vest, be exercised or
become payable after the applicable event.

8.3    Effect of Non-Assumption in a Change in Control. Notwithstanding the
provisions of Section 8.2, if a Change in Control occurs and a Participant’s
Awards are not continued, converted, assumed, or replaced with a substantially
similar award by (a) the Company, or (b) a successor entity or its parent or
subsidiary (an “Assumption”), and provided that the Participant has not had a
Termination of Service, then, immediately prior

 

6



--------------------------------------------------------------------------------

to the Change in Control, such Awards shall become fully vested, exercisable
and/or payable, as applicable, and all forfeiture, repurchase and other
restrictions on such Awards shall lapse, in which case, such Awards shall be
canceled upon the consummation of the Change in Control in exchange for the
right to receive the Change in Control consideration payable to other holders of
Common Stock (i) which may be on such terms and conditions as apply generally to
holders of Common Stock under the Change in Control documents (including,
without limitation, any escrow, earn-out or other deferred consideration
provisions) or such other terms and conditions as the Administrator may provide,
and (ii) determined by reference to the number of Shares subject to such Awards
and net of any applicable exercise price; provided that to the extent that any
Awards constitute “nonqualified deferred compensation” that may not be paid upon
the Change in Control under Section 409A without the imposition of taxes thereon
under Section 409A, the timing of such payments shall be governed by the
applicable Award Agreement (subject to any deferred consideration provisions
applicable under the Change in Control documents); and provided, further, that
if the amount to which the Participant would be entitled upon the settlement or
exercise of such Award at the time of the Change in Control is equal to or less
than zero, then such Award may be terminated without payment. The Administrator
shall determine whether an Assumption of an Award has occurred in connection
with a Change in Control.

8.4    Administrative Stand Still. In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other extraordinary transaction or change affecting the
Shares or the share price of Common Stock, including any Equity Restructuring or
any securities offering or other similar transaction, for administrative
convenience, the Administrator may refuse to permit the exercise of any Award
for up to 60 days before or after such transaction.

8.5    General. Except as expressly provided in the Plan or the Administrator’s
action under the Plan, no Participant will have any rights due to any
subdivision or consolidation of Shares of any class, dividend payment, increase
or decrease in the number of Shares of any class or dissolution, liquidation,
merger, or consolidation of the Company or other corporation. Except as
expressly provided with respect to an Equity Restructuring under Section 8.1 or
the Administrator’s action under the Plan, no issuance by the Company of Shares
of any class, or securities convertible into Shares of any class, will affect,
and no adjustment will be made regarding, the number of Shares subject to an
Award or the Award’s grant or exercise price. The existence of the Plan, any
Award Agreements and the Awards granted hereunder will not affect or restrict in
any way the Company’s right or power to make or authorize (i) any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, (ii) any merger, consolidation dissolution or
liquidation of the Company or sale of Company assets or (iii) any sale or
issuance of securities, including securities with rights superior to those of
the Shares or securities convertible into or exchangeable for Shares. The
Administrator may treat Participants and Awards (or portions thereof)
differently under this Article VIII.

ARTICLE IX.

GENERAL PROVISIONS APPLICABLE TO AWARDS

9.1    Transferability. Except as the Administrator may determine or provide in
an Award Agreement or otherwise for Awards other than Incentive Stock Options,
Awards may not be sold, assigned, transferred, pledged or otherwise encumbered,
either voluntarily or by operation of law, except for certain beneficiary
designations, by will or the laws of descent and distribution, or, subject to
the Administrator’s consent, pursuant to a domestic relations order, and, during
the life of the Participant, will be exercisable only by the Participant. Any
permitted transfer of an Award hereunder shall be without consideration, except
as required by Applicable Law. References to a Participant, to the extent
relevant in the context, will include references to a Participant’s authorized
transferee that the Administrator specifically approves.

9.2    Documentation. Each Award will be evidenced in an Award Agreement, which
may be written or electronic, as the Administrator determines. The Award
Agreement will contain the terms and conditions applicable to an Award. Each
Award may contain terms and conditions in addition to those set forth in the
Plan.

 

7



--------------------------------------------------------------------------------

9.3    Discretion. Except as the Plan otherwise provides, each Award may be made
alone or in addition or in relation to any other Award. The terms of each Award
to a Participant need not be identical, and the Administrator need not treat
Participants or Awards (or portions thereof) uniformly.

9.4    Termination of Status. The Administrator will determine how an authorized
leave of absence or any other change or purported change in a Participant’s
Service Provider status affects an Award and the extent to which, and the period
during which the Participant, the Participant’s legal representative,
conservator, guardian or Designated Beneficiary may exercise rights under the
Award, if applicable.

9.5    Withholding. Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by
Applicable Law to be withheld in connection with such Participant’s Awards by
the date of the event creating the tax liability. The Company may deduct an
amount sufficient to satisfy such tax obligations based on the applicable
statutory withholding rates (or such other rate as may be determined by the
Company after considering any accounting consequences or costs) from any payment
of any kind otherwise due to a Participant. In the absence of a contrary
determination by the Company (or, with respect to withholding pursuant to clause
(ii) below with respect to Awards held by individuals subject to Section 16 of
the Exchange Act, a contrary determination by the Administrator), all tax
withholding obligations will be calculated based on the maximum applicable
statutory withholding rates. Subject to Section 10.8 and any Company insider
trading policy (including blackout periods), Participants may satisfy such tax
obligations (i) in cash, by wire transfer of immediately available funds, by
check made payable to the order of the Company, provided that the Company may
limit the use of the foregoing payment forms if one or more of the payment forms
below is permitted, (ii) to the extent permitted by the Administrator, in whole
or in part by delivery of Shares, including Shares delivered by attestation and
Shares retained from the Award creating the tax obligation, valued at their Fair
Market Value on the date of delivery, (iii) if there is a public market for
Shares at the time the tax obligations are satisfied, unless the Company
otherwise determines, (A) delivery (including electronically or telephonically
to the extent permitted by the Company) of an irrevocable and unconditional
undertaking by a broker acceptable to the Company to deliver promptly to the
Company sufficient funds to satisfy the tax obligations, or (B) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a broker acceptable to the Company to deliver promptly to the
Company cash or a check sufficient to satisfy the tax withholding; provided that
such amount is paid to the Company at such time as may be required by the
Administrator, or (iv) to the extent permitted by the Company, any combination
of the foregoing payment forms approved by the Administrator. Notwithstanding
any other provision of the Plan, the number of Shares which may be so delivered
or retained pursuant to clause (ii) of the immediately preceding sentence shall
be limited to the number of Shares which have a Fair Market Value on the date of
delivery or retention no greater than the aggregate amount of such liabilities
based on the maximum individual statutory tax rate in the applicable
jurisdiction at the time of such withholding (or such other rate as may be
required to avoid the liability classification of the applicable award under
generally accepted accounting principles in the United States of America);
provided, however, to the extent such Shares were acquired by Participant from
the Company as compensation, the Shares must have been held for the minimum
period required by applicable accounting rules to avoid a charge to the
Company’s earnings for financial reporting purposes; provided, further, that,
any such Shares delivered or retained shall be rounded up to the nearest whole
Share to the extent rounding up to the nearest whole Share does not result in
the liability classification of the applicable Award under generally accepted
accounting principles in the United States of America. If any tax withholding
obligation will be satisfied under clause (ii) above by the Company’s retention
of Shares from the Award creating the tax obligation and there is a public
market for Shares at the time the tax obligation is satisfied, the Company may
elect to instruct any brokerage firm determined acceptable to the Company for
such purpose to sell on the applicable Participant’s behalf some or all of the
Shares retained and to remit the proceeds of the sale to the Company or its
designee, and each Participant’s acceptance of an Award under the Plan will
constitute the Participant’s authorization to the Company and instruction and
authorization to such brokerage firm to complete the transactions described in
this sentence.

 

8



--------------------------------------------------------------------------------

9.6    Amendment of Award. The Administrator may amend, modify or terminate any
outstanding Award, including by substituting another Award of the same or a
different type, changing the exercise or settlement date, and converting an
Incentive Stock Option to a Non-Qualified Stock Option. The Participant’s
consent to such action will be required unless (i) the action, taking into
account any related action, does not materially and adversely affect the
Participant’s rights under the Award, or (ii) the change is permitted under
Article VIII or pursuant to Section 10.6.

9.7    Conditions on Delivery of Stock. The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met or removed
to the Company’s satisfaction, (ii) as determined by the Company, all other
legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Administrator
deems necessary or appropriate to satisfy any Applicable Laws. The Company’s
inability to obtain authority from any regulatory body having jurisdiction,
which the Administrator determines is necessary to the lawful issuance and sale
of any securities, will relieve the Company of any liability for failing to
issue or sell such Shares as to which such requisite authority has not been
obtained.

9.8    Acceleration. The Administrator may at any time provide that any Award
will become immediately vested and fully or partially exercisable, free of some
or all restrictions or conditions, or otherwise fully or partially realizable.

9.9    Cash Settlement. Without limiting the generality of any other provision
of the Plan, the Administrator may provide, in an Award Agreement or subsequent
to the grant of an Award, in its discretion, that any Award may be settled in
cash, Shares or a combination thereof.

9.10    Broker-Assisted Sales 9.11 . In the event of a broker-assisted sale of
Shares in connection with the payment of amounts owed by a Participant under or
with respect to the Plan or Awards, including amounts to be paid under the final
sentence of Section 9.5: (i) any Shares to be sold through the broker-assisted
sale will be sold on the day the payment first becomes due, or as soon
thereafter as practicable; (ii) such Shares may be sold as part of a block trade
with other Participants in the Plan in which all participants receive an average
price; (iii) the applicable Participant will be responsible for all broker’s
fees and other costs of sale, and by accepting an Award, each Participant agrees
to indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale; (iv) to the extent the Company or its
designee receives proceeds of such sale that exceed the amount owed, the Company
will pay such excess in cash to the applicable Participant as soon as reasonably
practicable; (v) the Company and its designees are under no obligation to
arrange for such sale at any particular price; and (vi) in the event the
proceeds of such sale are insufficient to satisfy the Participant’s applicable
obligation, the Participant may be required to pay immediately upon demand to
the Company or its designee an amount in cash sufficient to satisfy any
remaining portion of the Participant’s obligation.

ARTICLE X.

MISCELLANEOUS

10.1    No Right to Employment or Other Status. No person will have any claim or
right to be granted an Award, and the grant of an Award will not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company or any of its Subsidiaries. The Company and its Subsidiaries
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan
or any Award, except as expressly provided in an Award Agreement or in the Plan.

10.2    No Rights as Stockholder; Certificates. Subject to the Award Agreement,
no Participant or Designated Beneficiary will have any rights as a stockholder
with respect to any Shares to be distributed under an

 

9



--------------------------------------------------------------------------------

Award until becoming the record holder of such Shares. Notwithstanding any other
provision of the Plan, unless the Administrator otherwise determines or
Applicable Laws require, the Company will not be required to deliver to any
Participant certificates evidencing Shares issued in connection with any Award
and instead such Shares may be recorded in the books of the Company (or, as
applicable, its transfer agent or stock plan administrator). The Company may
place legends on stock certificates issued under the Plan that the Administrator
deems necessary or appropriate to comply with Applicable Laws.

10.3    Effective Date and Term of Plan. Unless earlier terminated by the Board,
the Plan will become effective on the date the Board adopts the Plan (the
“Effective Date”) and will remain in effect until the tenth anniversary of the
Effective Date. Notwithstanding anything to the contrary in the Plan, an
Incentive Stock Option may not be granted under the Plan after 10 years from the
earlier of (i) the date the Board adopted the Plan or (ii) the date the
Company’s stockholders approved the Plan, but Awards previously granted may
extend beyond that date in accordance with the Plan. If the Plan is not approved
by the Company’s stockholders, the Plan will not become effective and no Awards
will be granted under the Plan.

10.4    Amendment of Plan. The Board may amend, suspend or terminate the Plan at
any time; provided that no amendment, other than an increase to the Overall
Share Limit, may materially and adversely affect any Award outstanding at the
time of such amendment without the affected Participant’s consent. No Awards may
be granted under the Plan during any suspension period or after the Plan’s
termination. Awards outstanding at the time of any Plan suspension or
termination will continue to be governed by the Plan and the Award Agreement, as
in effect before such suspension or termination. The Board will obtain
stockholder approval of any Plan amendment to the extent necessary to comply
with Applicable Laws, or any amendment to increase the Director Limit.

10.5    Provisions for Foreign Participants. The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to address differences
in laws, rules, regulations or customs of such foreign jurisdictions with
respect to tax, securities, currency, employee benefit or other matters.

10.6    Section 409A.

(a)    General. The Company intends that all Awards be structured to comply
with, or be exempt from, Section 409A, such that no adverse tax consequences,
interest, or penalties under Section 409A apply. Notwithstanding anything in the
Plan or any Award Agreement to the contrary, the Administrator may, without a
Participant’s consent, amend this Plan or Awards, adopt policies and procedures,
or take any other actions (including amendments, policies, procedures and
retroactive actions) as are necessary or appropriate to preserve the intended
tax treatment of Awards, including any such actions intended to (A) exempt this
Plan or any Award from Section 409A, or (B) comply with Section 409A, including
regulations, guidance, compliance programs and other interpretative authority
that may be issued after an Award’s grant date. The Company makes no
representations or warranties as to an Award’s tax treatment under Section 409A
or otherwise. The Company will have no obligation under this Section 10.6 or
otherwise to avoid the taxes, penalties or interest under Section 409A with
respect to any Award and will have no liability to any Participant or any other
person if any Award, compensation or other benefits under the Plan are
determined to constitute noncompliant “nonqualified deferred compensation”
subject to taxes, penalties or interest under Section 409A.

(b)    Separation from Service. If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
termination of a Participant’s Service Provider relationship will, to the extent
necessary to avoid taxes under Section 409A, be made only upon the Participant’s
“separation from service” (within the meaning of Section 409A), whether such
“separation from service” occurs upon or after the termination of the
Participant’s Service Provider relationship. For purposes of this Plan or any
Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms means a “separation
from service.”

 

10



--------------------------------------------------------------------------------

(c)    Payments to Specified Employees. Notwithstanding any contrary provision
in the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Administrator determines) due to his or
her “separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter (without interest). Any payments of
“nonqualified deferred compensation” under such Award payable more than six
months following the Participant’s “separation from service” will be paid at the
time or times the payments are otherwise scheduled to be made.

10.7    Limitations on Liability. Notwithstanding any other provisions of the
Plan, no individual acting as a director, officer, other employee or agent of
the Company or any Subsidiary will be liable to any Participant, former
Participant, spouse, beneficiary, or any other person for any claim, loss,
liability, or expense incurred in connection with the Plan or any Award, and
such individual will not be personally liable with respect to the Plan because
of any contract or other instrument executed in his or her capacity as an
Administrator, director, officer, other employee or agent of the Company or any
Subsidiary. The Company will indemnify and hold harmless each director, officer,
other employee and agent of the Company or any Subsidiary that has been or will
be granted or delegated any duty or power relating to the Plan’s administration
or interpretation, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the
Administrator’s approval) arising from any act or omission concerning this Plan
unless arising from such person’s own fraud or bad faith.

10.8    Lock-Up Period. The Company may, at the request of any underwriter
representative or otherwise, in connection with registering the offering of any
Company securities under the Securities Act, prohibit Participants from,
directly or indirectly, selling or otherwise transferring any Shares or other
Company securities during a period of up to 180 days following the effective
date of a Company registration statement filed under the Securities Act, or such
longer period as determined by the underwriter.

10.9    Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this section by and
among the Company and its Subsidiaries and affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the “Data”). The Company and its
Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management. These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Shares. The Data related
to a Participant will be held only as long as necessary to implement,
administer, and manage the Participant’s participation in the Plan. A
Participant may, at any time, view the Data that the Company holds regarding
such Participant, request additional information about the storage and
processing of the Data regarding such Participant, recommend any necessary
corrections to the Data regarding the Participant or refuse or withdraw the
consents in this Section 10.9 in writing, without cost, by contacting the local
human resources representative. If the Participant refuses or withdraws the
consents in this Section 10.9, the Company may cancel Participant’s ability to
participate in the Plan and, in the Administrator’s discretion, the Participant
may forfeit any outstanding

 

11



--------------------------------------------------------------------------------

Awards. For more information on the consequences of refusing or withdrawing
consent, Participants may contact their local human resources representative.

10.10    Severability. If any portion of the Plan or any action taken under it
is held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.

10.11    Governing Documents. If any contradiction occurs between the Plan and
any Award Agreement or other written agreement between a Participant and the
Company (or any Subsidiary) that the Administrator has approved, the Plan will
govern, unless it is expressly specified in such Award Agreement or other
written document that a specific provision of the Plan will not apply.

10.12    Governing Law. The Plan and all Awards will be governed by and
interpreted in accordance with the laws of the State of Delaware, disregarding
any state’s choice-of-law principles requiring the application of a
jurisdiction’s laws other than the State of Delaware.

10.13    Claw-back Provisions. All Awards (including, without limitation, any
proceeds, gains or other economic benefit actually or constructively received by
Participant upon any receipt or exercise of any Award or upon the receipt or
resale of any Shares underlying the Award) shall be subject to the provisions of
any claw-back policy implemented by the Company, including, without limitation,
any claw-back policy adopted to comply with Applicable Laws (including the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) as and to the extent set forth in such
claw-back policy or the Award Agreement.

10.14    Titles and Headings. The titles and headings in the Plan are for
convenience of reference only and, if any conflict, the Plan’s text, rather than
such titles or headings, will control.

10.15    Conformity to Securities Laws. Participant acknowledges that the Plan
is intended to conform to the extent necessary with Applicable Laws.
Notwithstanding anything herein to the contrary, the Plan and all Awards will be
administered only in conformance with Applicable Laws. To the extent Applicable
Laws permit, the Plan and all Award Agreements will be deemed amended as
necessary to conform to Applicable Laws.

10.16    Relationship to Other Benefits. No payment under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary except as expressly provided in writing in such other plan or an
agreement thereunder.

ARTICLE XI.

DEFINITIONS

As used in the Plan, the following words and phrases will have the following
meanings:

11.1    “Administrator” means the Board or a Committee to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee.

11.2    “Applicable Laws” means the requirements relating to the administration
of equity incentive plans under U.S. federal and state securities, tax and other
applicable laws, rules and regulations, the applicable rules of any stock
exchange or quotation system on which the Common Stock is listed or quoted and
the applicable laws and rules of any foreign country or other jurisdiction where
Awards are granted.

11.3    “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Dividend Equivalents, or Other Stock or Cash Based Awards.

 

12



--------------------------------------------------------------------------------

11.4    “Award Agreement” means a written agreement evidencing an Award, which
may be electronic, that contains such terms and conditions as the Administrator
determines, consistent with and subject to the terms and conditions of the Plan.

11.5    “Board” means the Board of Directors of the Company.

11.6    “Change in Control” means and includes each of the following:

(a)    A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission or a transaction or series of transactions
that meets the requirements of clauses (i) and (ii) of subsection (c) below)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its Subsidiaries, VG Holder (as defined in the Stockholders’ Agreement), an
employee benefit plan maintained by the Company or any of its Subsidiaries or a
“person” that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Company) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities of the Company possessing more than 50% of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition; or

(b)    During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in subsections
(a) or (c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
Directors then still in office who either were Directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(c)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i)    which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii)    after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (ii) as beneficially owning 50% or more of the combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or portion of any Award) that provides for the
deferral of compensation that is subject to Section 409A, to the extent required
to avoid the imposition of additional taxes under Section 409A, the transaction
or event described in subsection (a), (b) or (c) with respect to such Award (or
portion thereof) shall only constitute a Change in Control for purposes of the
payment timing of such Award if such transaction also constitutes a “change in
control event,” as defined in Treasury Regulation Section 1.409A-3(i)(5).

 

13



--------------------------------------------------------------------------------

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided that any
exercise of authority in conjunction with a determination of whether a Change in
Control is a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5) shall be consistent with such regulation.

11.7    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.

11.8    “Committee” means one or more committees or subcommittees of the Board,
which may include one or more Company directors or executive officers, to the
extent Applicable Laws permit. To the extent required to comply with the
provisions of Rule 16b-3, it is intended that each member of the Committee will
be, at the time the Committee takes any action with respect to an Award that is
subject to Rule 16b-3, a “non-employee director” within the meaning of Rule
16b-3; however, a Committee member’s failure to qualify as a “non-employee
director” within the meaning of Rule 16b-3 will not invalidate any Award granted
by the Committee that is otherwise validly granted under the Plan.

11.9    “Common Stock” means the common stock of the Company.

11.10    “Company” means Virgin Galactic Holdings, Inc., a Delaware corporation,
or any successor.

11.11    “Consultant” means any person, including any adviser, engaged by the
Company or any of its Subsidiaries to render services to such entity.

11.12    “Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Administrator determines, to receive
amounts due or exercise the Participant’s rights if the Participant dies or
becomes incapacitated. Without a Participant’s effective designation,
“Designated Beneficiary” will mean the Participant’s estate.

11.13    “Director” means a Board member.

11.14    “Dividend Equivalents” means a right granted to a Participant under the
Plan to receive the equivalent value (in cash or Shares) of dividends paid on
Shares.

11.15    “Employee” means any employee of the Company or its Subsidiaries.

11.16    “Equity Restructuring” means, as determined by the Administrator, a
non-reciprocal transaction between the Company and its stockholders, such as a
stock dividend, stock split, spin-off or recapitalization through a large,
nonrecurring cash dividend, or other large, nonrecurring cash dividend, that
affects the Shares (or other securities of the Company) or the share price of
Common Stock (or other securities of the Company) and causes a change in the per
share value of the Common Stock underlying outstanding Awards.

11.17    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

11.18    “Fair Market Value” means, as of any date, the value of a share of
Common Stock determined as follows: (a) if the Common Stock is listed on any
established stock exchange, its Fair Market Value will be the closing sales
price for such Common Stock as quoted on such exchange for such date, or if no
sale occurred on such date, the last day preceding such date during which a sale
occurred, as reported in The Wall Street Journal or another source the
Administrator deems reliable; (b) if the Common Stock is not traded on a stock
exchange but is quoted on a national market or other quotation system, the
closing sales price on such date, or if no sales occurred on such date, then on
the last date preceding such date during which a sale occurred, as reported in
The Wall Street Journal or another source the Administrator deems reliable; or
(c) without an established market for the Common Stock, the Administrator will
determine the Fair Market Value in its discretion.

 

14



--------------------------------------------------------------------------------

Notwithstanding the foregoing, with respect to any Award granted on the pricing
date of the Company’s initial public offering, the Fair Market Value shall mean
the initial public offering price of a Share as set forth in the Company’s final
prospectus relating to its initial public offering filed with the Securities and
Exchange Commission.

11.19    “Greater Than 10% Stockholder” means an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or its parent or subsidiary
corporation, as defined in Section 424(e) and (f) of the Code, respectively.

11.20    “Incentive Stock Option” means an Option intended to qualify as an
“incentive stock option” as defined in Section 422 of the Code.

11.21    “Non-Qualified Stock Option” means an Option, or portion thereof, not
intended or not qualifying as an Incentive Stock Option.

11.22    “Option” means an option to purchase Shares, which will either be an
Incentive Stock Option or a Non-Qualified Stock Option.

11.23    “Other Stock or Cash Based Awards” means cash awards, awards of Shares,
and other awards valued wholly or partially by referring to, or are otherwise
based on, Shares or other property awarded to a Participant under Article VII.

11.24    “Overall Share Limit” means 21,208,755 Shares.

11.25    “Participant” means a Service Provider who has been granted an Award.

11.26    “Performance Criteria” mean the criteria (and adjustments) that the
Administrator may select for an Award to establish performance goals for a
performance period, which may include the following: net earnings or losses
(either before or after one or more of interest, taxes, depreciation,
amortization, and non-cash equity-based compensation expense); gross or net
sales or revenue or sales or revenue growth; net income (either before or after
taxes) or adjusted net income; profits (including but not limited to gross
profits, net profits, profit growth, net operation profit or economic profit),
profit return ratios or operating margin; budget or operating earnings (either
before or after taxes or before or after allocation of corporate overhead and
bonus); cash flow (including operating cash flow and free cash flow or cash flow
return on capital); return on assets; return on capital or invested capital;
cost of capital; return on stockholders’ equity; total stockholder return;
return on sales; costs, reductions in costs and cost control measures; expenses;
working capital; earnings or loss per share; adjusted earnings or loss per
share; price per share or dividends per share (or appreciation in or maintenance
of such price or dividends); regulatory achievements or compliance;
implementation, completion or attainment of objectives relating to research,
development, regulatory, commercial, or strategic milestones or developments;
market share; economic value or economic value added models; division, group or
corporate financial goals; customer satisfaction/growth; customer service;
employee satisfaction; recruitment and maintenance of personnel; human resources
management; supervision of litigation and other legal matters; strategic
partnerships and transactions; financial ratios (including those measuring
liquidity, activity, profitability or leverage); debt levels or reductions;
sales-related goals; financing and other capital raising transactions; cash on
hand; acquisition activity; investment sourcing activity; and marketing
initiatives, any of which may be measured in absolute terms or as compared to
any incremental increase or decrease. Such performance goals also may be based
solely by reference to the Company’s performance or the performance of a
Subsidiary, division, business

 

15



--------------------------------------------------------------------------------

segment or business unit of the Company or a Subsidiary, or based upon
performance relative to performance of other companies or upon comparisons of
any of the indicators of performance relative to performance of other companies.

11.27    “Plan” means this 2019 Incentive Award Plan.

11.28    “Restricted Stock” means Shares awarded to a Participant under
Article VI subject to certain vesting conditions and other restrictions.

11.29    “Restricted Stock Unit” means an unfunded, unsecured right to receive,
on the applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
settlement date awarded to a Participant under Article VI subject to certain
vesting conditions and other restrictions.

11.30    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.

11.31    “Section 409A” means Section 409A of the Code and all regulations,
guidance, compliance programs and other interpretative authority thereunder.

11.32    “Section 16 Persons” means those officers, directors or other persons
who are subject to Section 16 of the Exchange Act.

11.33    “Securities Act” means the Securities Act of 1933, as amended.

11.34    “Service Provider” means an Employee, Consultant or Director.

11.35    “Shares” means shares of Common Stock.

11.36    “Stock Appreciation Right” means a stock appreciation right granted
under Article V.

11.37    “Stockholders’ Agreement” means that certain Stockholders’ Agreement by
and between the Company, Vieco USA, Inc. and SCH Sponsor Corp., dated as of
October 25, 2019.

11.38    “Subsidiary” means any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least 50% of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.

11.39    “Substitute Awards” means Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

11.40    “Termination of Service” means the date the Participant ceases to be a
Service Provider.

* * * * *

 

16